DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed 3/23/2021 has been entered.  Claims 1-30 are currently pending. The amendment has overcome all the objection indicated in the Non-final Office Action dated 12/23/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 17, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 20150101750 (hereinafter Samsung).
([0045][0049]: details both the beams (515, 519); two beams (1505,1507)); determining payloads of a first control signal of a first beam of the plurality of beams and a second control signal of a second beam of the plurality of beams are a same payload ([0045]-[0049][0078]: the same control channel/common reference signal is transmitted through different beams; transmits the same data channel and a common reference signal); comparing signal quality characteristics of the first control signal and the second control signal in response to the determining the payloads are the same payload ([0047]: details determines the optimal beam; determines a reception success or failure); selecting a better quality beam from the first beam and the second beam for decoding data signals based on the comparing of the signal quality characteristics ([0047][0079]: details determine whether the best beam; to select the beam); and decoding a data signal of the better quality beam (FIG. 6, 605; [0047]: details decoder; demodulates the response channel in the resource).  

Regarding claims 6 and 22, Samsung discloses determining one or more sets of additional payloads of one or more sets of additional control signals of one or more additional sets of the plurality of beams, in addition to the first beam and the second beam, are the same payload as the payloads of the first control signal and the second control signal ([0045]-[0049][0078]: the same control channel/common reference signal is transmitted through different beams; transmits the same data channel and a common reference signal); comparing the signal quality characteristics of the one or more sets of additional control signals and the signal quality characteristics of the first control signal and the second control signal in response to the determining of the same payload ([0047]: details determines the optimal beam; determines a reception success or failure); selecting a set of one or more additional better quality beams from the one or more additional sets of the plurality of beams for decoding one or more additional data signals based on the comparing of the signal quality characteristics of the one or more sets of additional control signals and the signal quality characteristics of the first control signal and the second control signal ([0047][0079]: details determine whether the best beam; to select the beam); and decoding the one or more additional data signals of the set of one or more additional better quality beams (FIG. 6, 605; [0047]: details decoder; demodulates the response channel in the resource). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of US 2005/0064872 (hereinafter Osseiran).

Osseiran teaches the signal quality characteristics include one or more of signal-to-noise ratio (SNR) values, block error (BLER) rates, or reference signal received power (RSRP) ([0031]: details measure the signal-to-noise ratio (SNR)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include the SNR of Osseiran with Samsung.  Doing so would reduce delay. (Osseiran, at paragraph [0028]).

Regarding claims 3 and 19, Samsung does not explicitly teach determining a scrambling sequence based on the selecting of the better quality beam; and wherein the decoding of the data signal of the better quality beam further comprises decoding using the scrambling sequence. 
Osseiran teaches determining a scrambling sequence based on the selecting of the better quality beam ([0035]: details single or multiple scrambling codes, as determining scrambling sequence; switching beams more slowly so that interference stays constant, as based on selecting better quality beam); and wherein the decoding of the data signal of the better quality beam further comprises decoding using the scrambling sequence ([0035]: details scrambling sequence; using it for decoding is an intended use of the code). 


Regarding claims 4 and 20, Samsung does not explicitly teach receiving a plurality of scrambling sequences from the base station, wherein each of the plurality of scrambling sequences corresponds to one of the plurality of beams; and wherein the determining of the scrambling sequence comprises identifying the scrambling sequence corresponding to the better quality beam from among the plurality of scrambling sequences. 
Osseiran teaches the signal quality characteristics include receiving a plurality of scrambling sequences from the base station, wherein each of the plurality of scrambling sequences corresponds to one of the plurality of beams ([0035]: details multiple different scrambling code may be allocated for each beam); and wherein the determining of the scrambling sequence comprises identifying the scrambling sequence corresponding to the better quality beam from among the plurality of scrambling sequences. ([0031]: details one or more different channelization codes are allocated to each antenna beam). 


Regarding claims 5 and 21, Samsung teaches decoding a reference signal, data, or both (FIG. 6, 605; [0047]: details decoder; demodulates the response channel in the resource) but does not explicitly teach wherein the decoding of the data signal of the better quality beam further comprises decoding a reference signal, data, or both using the scrambling sequence.
Osseiran teaches decoding a reference signal, data, or both using the scrambling sequence ([0035]: details scrambling code, as scrambling sequence; using it for decoding is an intended use of the code). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include decoding a reference signal, data, or both using the scrambling sequence of Osseiran with Samsung.  Doing so would ensure stable interference patterns without degrading the system throughput. (Osseiran, at paragraph [0035]).

Claims 7-9, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of US 2019/0239093 (hereinafter Zhang).
Regarding claims 7 and 23, Samsung does not explicitly teach combining a result of the decoding of the data signal of the better quality beam and the decoding of the one or more additional data signals to obtain data.  
However, Zhang teaches combining a result of the decoding of the data signal of the better quality beam and the decoding of the one or more additional data signals to obtain data (FIG. 8, 840; details determine a QCL, as combining to obtain data, decode a TCI received on a PDCCH where cross-carrier scheduling is used, as a result of the decoding of data signal of better quality beam, decode beam indication related information received in the PDSCH, as the decoding of additional data signals).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include the combining of Zhang with Samsung.  Doing so would allow New Radio Access Technology to support a broad range of use cases. (Zhang, at paragraph [0003]).

Regarding claim 9, Samsung does not explicitly teach wherein the first control signal of the first beam and the second control signal of the second beam each control a transmission configuration indicator (TCI) state of the data signals. 
(FIG. 5; details scheduling PDCCH and scheduling offset based on TCI=0 and TCI=1; CORSET1; CORSET2; CC1; CC2, as control a TCI state of data signals). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include the first control signal of the first beam and the second control signal of the second beam each control a transmission configuration indicator (TCI) state of the data signals of Zhang with Samsung.  Doing so would allow New Radio Access Technology to support a broad range of use cases. (Zhang, at paragraph [0003]).

Regarding claims 8 and 24, Samsung does not explicitly teach wherein the first control signal of the first beam and the second control signal of the second beam occur before a scheduling threshold for scheduling the data signals on each of the first beam and the second beam.  
However, Zhang teaches the first control signal of the first beam and the second control signal of the second beam occur before a scheduling threshold for scheduling the data signals on each of the first beam and the second beam (FIG. 2; FIG. 3: details PDCCH, as control signal, PDSCH, as data signal; if scheduling offset <= threshold: follow CORESET 1 beam; otherwise, follow TCI 0 beam, as occur before a scheduling threshold).
.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung in view of US 10735991 (hereinafter Kothari).
Regarding claims 10 and 25, Samsung discloses an apparatus/ method of wireless communication by a base station, comprising: transmitting, to a user equipment (UE), control signals, on each of a plurality of beams ([0045]-[0049][0078]: the same control channel/common reference signal is transmitted through different beams; transmits the same data channel and a common reference signal), 
Samsung does not explicitly teach wherein each of the control signals includes a same payload to indicate to the UE to select a best quality beam from the plurality of beams; and transmitting a data signal, including same data, on each of the plurality of beams based on the transmitting of the same payload on each of the plurality of beams.
However, Kothari teaches wherein each of the control signals includes a same payload to indicate to the UE to select a best quality beam from the plurality of beams (Col. 14, ll. 27, 36-39: details same control signals; receiver selects best beam forming link depending on which has better performance); and transmitting a data (Col. 14, ll. 26-30: details master controller can send same identical data on both antennas using two different channels can reduce interference). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Kothari and include each of the control signals includes a same payload to indicate to the UE to select a best quality beam from the plurality of beams; and transmitting a data signal, including same data, on each of the plurality of beams based on the transmitting of the same payload on each of the plurality of beams of Kothari with the transmitting of Samsung.  Doing so would provide improvement over technologies found in the marketplace (Kothari, at col. 19, ll. 1-7).

Claims 11-12, 14, 26-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung and Kothari, further in view of Osseiran.
Regarding claims 11 and 26, Samsung does not explicitly teach scrambling each of the data signals according to one of a plurality of scrambling sequences corresponding to each of the plurality of beams to define a plurality of differently scrambled same data signals; and wherein the transmitting of the data signals on each of the plurality of beams further comprises transmitting each of the plurality of differently scrambled same data signals on a corresponding one of the plurality of beams. 
Osseiran teaches scrambling each of the data signals according to one of a plurality of scrambling sequences corresponding to each of the plurality of beams to ([0031]: details one or more different channelization codes are allocated to each antenna beam); and wherein the transmitting of the data signals on each of the plurality of beams further comprises transmitting each of the plurality of differently scrambled same data signals on a corresponding one of the plurality of beams ([0035]: details multiple different scrambling code may be allocated for each beam). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include scrambling each of the data signals according to one of a plurality of scrambling sequences corresponding to each of the plurality of beams to define a plurality of differently scrambled same data signals; and wherein the transmitting of the data signals on each of the plurality of beams further comprises transmitting each of the plurality of differently scrambled same data signals on a corresponding one of the plurality of beams of Osseiran with Samsung.  Doing so would reduce delay. (Osseiran, at paragraph [0028]).

Regarding claims 12 and 27. Samsung does not explicitly teach, wherein the scrambling of each of the data signals further comprises scrambling a reference signal, data, or both using each of a plurality of scrambling sequences.  
Osseiran teaches scrambling a reference signal, data, or both using each of a plurality of scrambling sequences ([0035]: details scrambling code, as scrambling sequence; using it for scrambling is an intended use of the code). 
 of Osseiran with Samsung.  Doing so would ensure stable interference patterns without degrading the system throughput. (Osseiran, at paragraph [0035]).

Regarding claims 14 and 29, Samsung does not explicitly teach signaling, to the UE, a scrambling sequence for each of the plurality of beams.  
Osseiran teaches signaling, to the UE, a scrambling sequence for each of the plurality of beams ([0031]: details one or more different channelization codes are allocated to each antenna beam). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Osseiran and include signaling, to the UE, a scrambling sequence for each of the plurality of beams of Osseiran with Samsung.  Doing so would reduce delay. (Osseiran, at paragraph [0028]).

Claims 13 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung and Kothari, further in view of US 2020/0358704 (hereinafter Anafi).
Regarding claims 13 and 28, Samsung does not explicitly teach wherein the transmitting of the data signals on each of the plurality of beams comprises transmitting using a same port or transmitting using different ports
([0020]: details communications port).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Anafi and include transmitting using a same port or transmitting using different ports of Anafi with Samsung.  Doing so would allow efficient system solution. (Anafi, at paragraph [0017]).

Claims 15, 16, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Samsung and Kothari, further in view of Zhang.
Regarding claims 15 and 30, Samsung does not explicitly teach wherein each of the control signals of the plurality of beams occurs before a scheduling threshold for scheduling data signals on each of the plurality of beams.  
However, Zhang teaches each of the control signals of the plurality of beams occurs before a scheduling threshold for scheduling data signals on each of the plurality of beams (FIG. 2; FIG. 3: details PDCCH, as control signal, PDSCH, as data signal; if scheduling offset <= threshold: follow CORESET 1 beam; otherwise, follow TCI 0 beam, as occur before a scheduling threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include each of the control signals of the plurality of beams occurs before a scheduling threshold for scheduling data signals on each of the plurality 

Regarding claim 16, Samsung does not explicitly teach wherein each of the control signals of the plurality of beams controls a transmission configuration indicator (TCI) state of the data signals.
However, Zhang teaches each of the control signals of the plurality of beams controls a transmission configuration indicator (TCI) state of the data signals (FIG. 5; details scheduling PDCCH and scheduling offset based on TCI=0 and TCI=1; CORSET1; CORSET2; CC1; CC2, as control a TCI state of data signals).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Samsung to incorporate the teachings of Zhang and include each of the control signals of the plurality of beams controls a transmission configuration indicator (TCI) state of the data signals of Zhang with Samsung.  Doing so would allow New Radio Access Technology to support a broad range of use cases. (Zhang, at paragraph [0003]).

Response to Arguments
Applicant's arguments filed 3/23/2021 for claims 1 and 17 have been fully considered but they are not persuasive. Applicant alleges that Samsung does not anticipate the claims because Samsung describes the base station determines the best beam and is silent on the mobile station comparing signal quality characteristics. The claims do not explicitly recite that the steps of comparing signal quality characteristics . 
Applicant’s arguments with respect to claims 10 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasper Kwoh whose telephone number is (408)918-7644.  The examiner can normally be reached on Tuesday through Friday, 10am to 4pm Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K./           Patent Examiner, Art Unit 2415      

/JEFFREY M RUTKOWSKI/           Supervisory Patent Examiner, Art Unit 2415